ORDER

PER CURIAM.
Nancy Mozee (Claimant) appeals the decision of the Labor and Industrial Relations Commission denying her unemployment benefits based upon its finding that St. Luke’s Episcopal-Presbyterian Hospitals (Employer) terminated Claimant for misconduct connected with her work.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts *862and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).